Title: From Benjamin Franklin to William Franklin, 7 October 1772
From: Franklin, Benjamin
To: Franklin, William



Dear Son,
London, Oct. 7. 1772
I received yours of Sept. 1. with one enclos’d for Mrs. Clarke, which I immediately forwarded to Bristol; but she call’d on me two Days after to enquire how you did. She returns into Oxfordshire for the present, and after some time to Bristol again.
I am glad you have satisfied Hayne that he went on a Fools Errand. There is no convincing those People here. His Wife was mad in a manner, and whoever said a Word of doubt about the Circumstances of the Story, she immediately suspected them to be concerned in the Plot with the wicked Americans to cheat her of her Right. At the same time I saw she could lie abominably for her Story at different times was quite inconsistent and Contradictory. There are certainly some Villains who go about the Country imposing upon People with these Stories of great Estates left them in America; for I have had many Applications of the sort equally groundless. And I believe the same Game is plaid in America, for we have every now and then Fools that come from thence to look for Estates in the Clouds here. The Informer always gets some little Consideration for his Trouble in coming out of his way to give the Information.
The Affair of the Grant is in Train to be compleated as soon as the Boards meet, if no sinister Accident prevents. The Board of Trade is to draw the new Articles that are to be inserted by our Proposal; such as that of our maintaining the Government, &c. I hope to hear of no Land-Jobbing among our Partners in America till the Grant [is] pass’d. It may hurt us extreamly.
I am very well. But we are moving to another House in the same Street; and I go down tomorrow to Lord LeDespencer’s to [stay a] Week till things are settled. Love to Betsey. [I am] ever Your affectionate Father
B Franklin


[In the margin:] Mr. Small presents his best Respects
Addition to W Franklin.
I am glad your Healths are restor’d, and think as you do that Amboy Air may possibly agree better with you both than that of Burlington. I would have no Consideration of my Coming home or staying, weigh with you against Considerations of Health, which are of all others the most important. If Franklin Park is as you say a fine healthy situation, and you are besides fond of Farming, I should think you would find most Happiness there, and have enough of Town Life and Company during your Sessions at Amboy and Burlington.
You ask me how we shall reconcile Lord H.’s Conduct at different times relating to the Ohio Affair. It is irreconcileable.

